                 IN THE UNITED STATES DISTRICT COURT                  L
                 FOR THE EASTERN DISTRICT OF VIRGINIi
                            Richmond Division
                                                               Ji-2 20I9 ly
RONALD WEAKEN,                                             CLEFiK. U.S. district court
                                                                 RICHMOND. VA

     Plaintiff,

V.                                          Civil Action No. 3:19CV23

RAPPAHANNOCK REGIONAL JAIL, ^ al.,

     Defendants.


                            MEMORANDUM OPINION


     By Memorandum Order entered on March 18, 2019, the Court

conditionally docketed this action.         At that time, the Court

directed Ronald Wearen to submit a statement under oath or penalty

of perjury that:

     (A)   Identifies the nature of the action;
     (B)   States his belief that he is entitled to relief;
     (C)   Avers that he is unable to prepay fees or give
           security therefor; and,
     (D)   Includes a statement of the assets he possesses.

See 28 U.S.C. § 1915(a)(1).      The Court provided Winston with an in

forma pauperis affidavit form for this purpose.

     Additionally,    the    Court   directed    Wearen   to   affirm        his

intention to pay the full filing fee by signing and returning a

consent to the collection of fees form.         The Court warned Winston

that a failure to comply with either of the above directives within

thirty (30) days of the date of entry thereof would result in
summary dismissal of the action.
     The March 18, 2019 Memorandum Order was returned to the Court

as undeliverable on March 25, 2019.       Accordingly, by Memorandum

Order entered on May 6, 2019, the Court directed the Clerk to

remail the    March    18, 2019 Memorandum Order to an            alternative

address provided by Wearen.      The Court directed Wearen to comply

with the terms of the March 18, 2019 Memorandum Order within twenty

days of the date of entry of the May 6, 2019 Memorandum Order.

     Wearen has not complied with the order of this Court.             Wearen

failed to return the ^ forma pauperis affidavit and the consent

to collection of fees form.      As a result, he does not qualify for

in forma     pauperis status.     Furthermore,       he    has not paid the

statutory filing fee for the instant action.                    See 28 U.S.C.

§ 1914(a).      Such   conduct   demonstrates    a    willful      failure   to

prosecute.    See Fed. R. Civ. P. 41(b).        Accordingly, this action

will be dismissed without prejudice.

     The Clerk is directed to send a copy of the Memorandum Opinion

to Wearen.



                                                          /s/
                                  Robert E. Payne
                                  Senior United States District Judge

Date:
Richmond, Virginia
